Title: To Alexander Hamilton from Caleb Swan, 17 May 1800
From: Swan, Caleb
To: Hamilton, Alexander


Philadelphia May 17th 1800
Sir
In pursuance of the act of the 14th of this month the Twelve additional Regiments of Infantry and the additional Cavalry officers are to be discharged on or before the 15th June 1800. They are entitled by the said law to receive three months pay as a gratuity; and I should presume that the object in this case is to have it paid promptly, together with any arrearages that may be due on the said 15th. June, before the men scatter to go home. To this end should not a muster be made on or about the said 15th. June and an advance made before hand to the several Regimental Paymasters, sufficient to meet the demand? After the Regimental Paymasters have identified the men by the muster, and made the payment, the rolls can be put into form and certified in the usual way and the business closed.
I have the honor to be   Sir   Yr. Obedt. servant
C. Swan P M Genl
General Hamilton

